DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/11/2021 has been entered.
3.	Applicant's amendment and response received 03/11/2021, responding to the 12/11/2020 Office Action provided in the rejections of claims 1-20, wherein at least independent claims 1, 8 and 15 have been amended.  Claims 1-20 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1, 8 and 15 and claims 2-7, 9-14 and 16-20 on pages 7-10 of the response have been fully considered but they are not persuasive are moot in view of the new ground(s) of rejection- see Magoon (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

6.	Claims 1, 3-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al., U.S. Patent No. 6,256,364 (hereinafter Toth) in view of Schmidt et al., US 2015/0066167 (hereinafter Schmidt) in view of Hamm et al., US 2004/0030418 (hereinafter Hamm) in view of Magoon et al., US  2008/0131290 (hereinafter Magoon).
	In regards to claim 1, Toth teaches:
A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: based at least on a solid model of a machine, generating a motion profile of the solid model; based at least on the motion profile of the solid model, configuring an industrial controller system; and subsequent to configuring the industrial controller system (column 1, lines 6-8, see this invention relates generally to …   correction of z-axis x-ray beam movement in an imaging system) and (column 9, lines 58-64, see initially collimating the x-ray source to correct for a predicted thermal drift of the x-ray beam prior to an initial scan; scanning the object during an initial scan using the initially collimated x-ray source and adjusting the collimation during the initial scan using a predicted dynamic movement error profile of the x-ray).
Toth doesn’t explicitly teach:
executing a simulation of the machine controlled by the industrial controller system according to the motion profile.

Toth and Schmidt are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth and Schmidt before him or her, to modify the system of Toth to include the teachings of Schmidt, an engine sound simulator, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to execute and editable motion profile as suggested by Schmidt (p. 2, [0018], p. 9, [0073]).   
Toth and Schmidt, in particular Toth doesn’t explicitly teach:
analyzing motion of the simulation of the machine as controlled by the industrial controller system.
However, Hamm teaches such use: (p. 1,[0005], see accordingly, an understanding of the mechanical properties of the production machine, which are gained based on the mechanical model and a subsequent simulation, can be used in such system in the early stages for designing the controller and the drive) and (p. 4, claim 7, see the second device transmits data of the models that are set up by the second device, to the 
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular Toth to include the teachings of Hamm, as a machine simulation, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to analyze and update a simulation as suggested by Hamm (p. 4, claim 7, p. 4, [0031]).   
Toth, Schmidt and Hamm, in particular Toth doesn’t explicitly teach:
comparing the motion of the simulation of the machine to the motion profile of the solid model that is used to generate the simulation of the machine; and determining, based on the comparison of the motion of the simulation to motion profile, how accurately the industrial controller system is controlling the simulation.

Toth, Schmidt, Hamm and Magoon are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt, Hamm and Magoon before him or her, to modify the system of Toth, Schmidt and Hamm, in particular Toth to include the teachings of Magoon, 
as a system for operation of a machine, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to compare simulation and functionality as suggested by Magoon (p. 11, [0113], p. 14, [0135]).   

     In regards to claim 3
the operations further comprise generating the simulation of the machine based on the motion profile.
However, Schmidt teaches such use: (p. 3, [0041], see the motion profile and performance parameters may be provided via user input at the electronic computer 60 or from the network interface 62, including from the Internet.  The electronic computer 60 communicates via the network interface 62 with a database 78 which contains simulation modeling data for hardware products in the motion control system, such as drives, motors, cables, contactors, electromagnetic compatibility ("EMC") filters, and so forth, and related algorithms) and (p. 3, [0042-0043], see a simulation may be performed from the electronic computer 60 using the electronic motion profile, performance parameters and simulation modeling data. The drive 68 receives the electronic motion profile at a junction point 80, which may be a summer. In a closed loop feedback configuration, the drive 68 compares the electronic motion profile from the industrial control network 66 to a feedback signal 82 at the junction point 80) (emphasis added).  
Toth and Schmidt are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth and Schmidt before him or her, to modify the system of Toth to include the teachings of Schmidt, an engine sound simulator, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide 

     In regards to claim 4, Toth teaches: 
the operations further comprise reconfiguring the industrial controller system to control the simulation of the machine more closely to the motion profile of the solid model (column 1, lines 6-8, see this invention relates generally to …   correction of z-axis x-ray beam movement in an imaging system) and (column 9, lines 58-64, see initially collimating the x-ray source to correct for a predicted thermal drift of the x-ray beam prior to an initial scan; scanning the object during an initial scan using the initially collimated x-ray source and adjusting the collimation during the initial scan using a predicted dynamic movement error profile of the x-ray).

     In regards to claim 5, Toth and Schmidt, in particular Toth doesn’t explicitly teach:    
the operations further comprise converting the solid model of the machine into the simulation of the machine.
However, Hamm teaches such use: (p. 4, claim 7, see the second device transmits data of the models that are set up by the second device, to the first device, which then generates an updated model based on the data of the control or drive models, which is in turn used to have the simulator repeat a mechanical simulation).
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.


     In regards to claim 6, Toth and Schmidt, in particular Toth doesn’t explicitly teach:
configuring the industrial controller system based on the motion profile of the solid model comprises configuring the industrial controller system at least based on friction and inertia determined from the solid model.
However, Hamm teaches such use: (p. 1, [0005], see accordingly, an understanding of the mechanical properties of the production machine, which are gained based on the mechanical model and a subsequent simulation, can be used in such system in the early stages for designing the controller and the drive) and (p. 2, [0013] Characteristic properties of the controller and the drive, for example the torque of a motor or its weight, affect the mechanical characteristics of the machine).  
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular 

     In regards to claim 7, Toth and Schmidt, in particular Toth doesn’t explicitly teach: 
the industrial controller system comprises an emulated industrial controller implemented in software.
However, Hamm teaches such use: (p. 4, claim 7, see the second device transmits data of the models that are set up by the second device, to the first device, which then generates an updated model based on the data of the control or drive models, which is in turn used to have the simulator repeat a mechanical simulation).
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular Toth to include the teachings of Hamm, as a machine simulation, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to analyze and update a simulation as suggested by Hamm (p. 4, claim 7, p. 4, [0031]).   

     In regards to claim 8
A method for facilitating simulating machines used in industrial automation, the method comprising: based on a solid model of a machine, generating, by a system comprising a processor, a motion profile of the solid model based on the motion profile of the solid model, configuring, by the system, an industrial controller system (column 1, lines 6-8, see this invention relates generally to …   correction of z-axis x-ray beam movement in an imaging system) and (column 9, lines 58-64, see initially collimating the x-ray source to correct for a predicted thermal drift of the x-ray beam prior to an initial scan; scanning the object during an initial scan using the initially collimated x-ray source and adjusting the collimation during the initial scan using a predicted dynamic movement error profile of the x-ray).
Toth doesn’t explicitly teach:
subsequent to configuring the industrial controller system: executing, by the system, a simulation of the machine controlled by the industrial controller system.
However, Schmidt teaches such use: (p. 3, [0042-0043], see a simulation may be performed from the electronic computer 60 using the electronic motion profile, performance parameters and simulation modeling data. The drive 68 receives the electronic motion profile at a junction point 80… In a closed loop feedback configuration, the drive 68 compares the electronic motion profile from the industrial control network 66 to a feedback signal 82 at the junction point 80).
Toth and Schmidt are analogous art because they are from the same field of endeavor, simulation model controls.

Toth and Schmidt, in particular Toth doesn’t explicitly teach:
analyzing, by the system, motion of the simulation of the machine as controlled by the industrial controller system.
However, Hamm teaches such use: (p. 1,[0005], see accordingly, an understanding of the mechanical properties of the production machine, which are gained based on the mechanical model and a subsequent simulation, can be used in such system in the early stages for designing the controller and the drive) and (p. 4, claim 7, see the second device transmits data of the models that are set up by the second device, to the first device, which then generates an updated model based on the data of the control or drive models, which is in turn used to have the simulator repeat a mechanical simulation) , and (p. 3, [0020], according to another advantageous feature of the invention, the system receives data from and/or transmits data to the machine via an intranet and/or the Internet. Such data transmission can advantageously be used for analyzing runtime software which is executed, for example, on a machine at a remote location and which requires functionality checks).  

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular Toth to include the teachings of Hamm, as a machine simulation, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to analyze and update a simulation as suggested by Hamm (p. 4, claim 7, p. 4, [0031]).   
Toth, Schmidt and Hamm, in particular Toth doesn’t explicitly teach:
comparing the motion of the simulation of the machine to the motion profile of the solid model that is used to generate the simulation of the machine; and determining, based on the comparison of the motion of the simulation to motion profile, how accurately the industrial controller system is controlling the simulation.
However, Magoon  20080131290 teaches such use: (Abstract, see systems and methods for monitoring operation of a pump, including verifying operation or actions of a pump, are disclosed. A baseline profile for one or more parameters of a pump may be established. An operating profile may then be created by recording one or more values for the same set of parameters during subsequent operation of the pump. A value for a goodness of fit measure comparing the operating profile and baseline profile can be established. If the goodness of fit measure is insufficient, an alarm may be sent or another action taken, for example the pumping system may shut down, etc.) and (p. 11, [0113], see this feed-stage 
Toth, Schmidt, Hamm and Magoon are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt, Hamm and Magoon before him or her, to modify the system of Toth, Schmidt and Hamm, in particular Toth to include the teachings of Magoon, 
as a system for operation of a machine, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to compare simulation and functionality as suggested by Magoon (p. 11, [0113], p. 14, [0135]).   

     In regards to claim 10, Toth doesn’t explicitly teach:
analyzing, by the system, a user-edited motion profile of the solid model.
However, Schmidt teaches such use: (p. 2, [0028], see FIG. 5A is an exemplar graph of an electronic motion profile for a load operating with a performance parameter and compared to a graph illustrating corresponding electric motor thermal capacity or electric motor energy efficiency; FIG. 5B is an exemplar graph of an electronic motion profile for a load operating with a tighter performance parameter and compared to a graph illustrating a corresponding electric motor thermal capacity or electric motor energy efficiency; FIG. 5C is an exemplar graph of an electronic motion profile for a load operating with an even tighter performance parameter and compared to a graph he motion profile and performance parameters may be provided via user input at the electronic computer 60 or from the network interface 62, including from the Internet.  The electronic computer 60 communicates via the network interface 62 with a database 78 which contains simulation modeling data for hardware products in the motion control system, such as drives, motors, cables, contactors, electromagnetic compatibility ("EMC") filters, and so forth, and related algorithms) (emphasis added).  
generating the simulation of the machine based on the user-edited motion profile.
However, Schmidt teaches such use: (p. 3, [0041], see the motion profile and performance parameters may be provided via user input at the electronic computer 60 or from the network interface 62, including from the Internet.  The electronic computer 60 communicates via the network interface 62 with a database 78 which contains simulation modeling data for hardware products in the motion control system, such as drives, motors, cables, contactors, electromagnetic compatibility ("EMC") filters, and so 
Toth and Schmidt are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth and Schmidt before him or her, to modify the system of Toth to include the teachings of Schmidt, an engine sound simulator, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to execute and editable motion profile as suggested by Schmidt (p. 2, [0018], p. 9, [0073]).   

     In regards to claim 11, Toth and Schmidt, in particular Toth doesn’t explicitly teach:
reconfiguring the industrial controller system to control the simulation of the machine more closely to the motion profile of the solid model.
However, Hamm teaches such use: (p. 1, [0005], see accordingly, an understanding of the mechanical properties of the production machine, which are gained based on the mechanical model and a subsequent simulation, can be used in such system in the 
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular Toth to include the teachings of Hamm, as a machine simulation, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to analyze and update a simulation as suggested by Hamm (p. 4, claim 7, p. 4, [0031]).   

     In regards to claim 12, Toth and Schmidt, in particular Toth doesn’t explicitly teach:
converting the solid model of the machine into the simulation of the machine.
However, Hamm teaches such use: (p. 4, claim 7, see the second device transmits data of the models that are set up by the second device, to the first device, which then generates an updated model based on the data of the control or drive models, which is in turn used to have the simulator repeat a mechanical simulation).
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt 

     In regards to claim 13, Toth and Schmidt, in particular Toth doesn’t explicitly teach: 
configuring the industrial controller system based on the motion profile of the solid model comprises configuring the industrial controller system at least based on friction and inertia determined from the solid model.
However, Hamm teaches such use: (p. 1, [0005], see accordingly, an understanding of the mechanical properties of the production machine, which are gained based on the mechanical model and a subsequent simulation, can be used in such system in the early stages for designing the controller and the drive) and (p. 2, [0013] Characteristic properties of the controller and the drive, for example the torque of a motor or its weight, affect the mechanical characteristics of the machine).   
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular Toth to include the teachings of Hamm, as a machine simulation, and accordingly it would enhance the system of Toth, which is focused on correcting a machine 

     In regards to claim 14, Toth and Schmidt, in particular Toth doesn’t explicitly teach: 
the industrial controller system comprises an emulated industrial controller implemented in software.
However, Hamm teaches such use: (p. 4, claim 7, see the second device transmits data of the models that are set up by the second device, to the first device, which then generates an updated model based on the data of the control or drive models, which is in turn used to have the simulator repeat a mechanical simulation).
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular Toth to include the teachings of Hamm, as a machine simulation, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to analyze and update a simulation as suggested by Hamm (p. 4, claim 7, p. 4, [0031]).   

     In regards to claim 15, Toth teaches: 
A computer apparatus for facilitating simulating machines used in industrial automation, the computer apparatus comprising: a memory that stores executable 
an emulator configured to; at least based on the motion profile of the solid model, configure the industrial controller system (column 1, lines 6-8, see this invention relates generally to …   correction of z-axis x-ray beam movement in an imaging system) and (column 9, lines 58-64, see initially collimating the x-ray source to correct for a predicted thermal drift of the x-ray beam prior to an initial scan; scanning the object during an initial scan using the initially collimated x-ray source and adjusting the collimation during the initial scan using a predicted dynamic movement error profile of the x-ray).
Toth doesn’t explicitly teach:
subsequent to configuring the industrial controller system, control the simulation of the machine using the industrial controller system; and a simulator configured to; execute the simulation of the machine.

Toth and Schmidt are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth and Schmidt before him or her, to modify the system of Toth to include the teachings of Schmidt, an engine sound simulator, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to execute and editable motion profile as suggested by Schmidt (p. 2, [0018], p. 9, [0073]).   
Toth and Schmidt, in particular Toth doesn’t explicitly teach:
based on the simulation of the machine, generate the response profile.
However, Hamm teaches such use: (p. 4, claim 7, see the second device transmits data of the models that are set up by the second device, to the first device, which then generates an updated model based on the data of the control or drive models, which is in turn used to have the simulator repeat a mechanical simulation).  
Toth and Schmidt, in particular Toth doesn’t explicitly teach: 
the simulator and emulator are operatively coupled, wherein the emulator and the motion analyzer are operatively coupled, and wherein the simulator and the motion analyzer are operatively coupled. 
However, Hamm teaches such use: (p. 3, [0025], see the system 1 includes a first unit 2 which can be used to set up a mechanical model of a production machine, typically in form of a graphic model of the production machine. The system 1 further includes a mechanical simulator 3 capable of performing a mechanical simulation of the corresponding mechanical model of the production machine. Hereby, characteristic properties such as force, mass, motion and energy of the respective production machine are simulated and provided in form of simulation data which are transmitted to the control simulator 13 for performing a control and/or drive simulation), and (p. 3, [0020], according to another advantageous feature of the invention, the system receives data from and/or transmits data to the machine via an intranet and/or the Internet. Such data transmission can advantageously be used for analyzing runtime software which is executed, for example, on a machine at a remote location and which requires functionality checks).  
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular Toth to include the teachings of Hamm, as a machine simulation, and accordingly it would enhance the system of Toth, which is focused on correcting a machine 
Toth, Schmidt and Hamm, in particular Toth doesn’t explicitly teach:
subsequent to receiving a response profile comprising motion data of the machine during a simulation; comparing the motion of the simulation of the machine to the motion profile of the solid model that is used to generate the simulation of the machine; and determining, based on the comparison of the motion of the simulation to motion profile, how accurately the industrial controller system is controlling the simulation.
However, Magoon  20080131290 teaches such use: (Abstract, see systems and methods for monitoring operation of a pump, including verifying operation or actions of a pump, are disclosed. A baseline profile for one or more parameters of a pump may be established. An operating profile may then be created by recording one or more values for the same set of parameters during subsequent operation of the pump. A value for a goodness of fit measure comparing the operating profile and baseline profile can be established. If the goodness of fit measure is insufficient, an alarm may be sent or another action taken, for example the pumping system may shut down, etc.) and (p. 11, [0113], see this feed-stage motor speed operating profile may then be compared (step 1330) to the feed-stage motor speed baseline profile to determine if an alarm should be sounded (step 1350)). 
Toth, Schmidt, Hamm and Magoon are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt, 
as a system for operation of a machine, and accordingly it would enhance the system of Toth, which is focused on correcting a machine movement, because that would provide Toth with the ability to compare simulation and functionality as suggested by Magoon (p. 11, [0113], p. 14, [0135]).   

     In regards to claim 16, Toth and Schmidt, in particular Toth doesn’t explicitly teach: 
the simulator is further configured to while executing the simulation, enable transmission of the response profile to the motion analyzer.
However, Hamm teaches such use: (p. 3, [0025], see the system 1 includes a first unit 2 which can be used to set up a mechanical model of a production machine, typically in form of a graphic model of the production machine. The system 1 further includes a mechanical simulator 3 capable of performing a mechanical simulation of the corresponding mechanical model of the production machine. Hereby, characteristic properties such as force, mass, motion and energy of the respective production machine are simulated and provided in form of simulation data which are transmitted to the control simulator 13 for performing a control and/or drive simulation).
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular 

     In regards to claim 17, Toth and Schmidt, in particular Toth doesn’t explicitly teach: 
the emulator is further configured to receive, from the motion analyzer, a control program corresponding to the motion profile.
However, Hamm teaches such use: (p. 3, [0025], see the system 1 includes a first unit 2 which can be used to set up a mechanical model of a production machine, typically in form of a graphic model of the production machine. The system 1 further includes a mechanical simulator 3 capable of performing a mechanical simulation of the corresponding mechanical model of the production machine. Hereby, characteristic properties such as force, mass, motion and energy of the respective production machine are simulated and provided in form of simulation data which are transmitted to the control simulator 13 for performing a control and/or drive simulation).
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular Toth to include the teachings of Hamm, as a machine simulation, and accordingly it would enhance the system of Toth, which is focused on correcting a machine 

     In regards to claim 18, Toth teaches: 
the emulator is further configured to reconfigure the industrial controller system to control the simulation of the machine more closely to the motion profile of the solid model (column 1, lines 6-8, see this invention relates generally to …   correction of z-axis x-ray beam movement in an imaging system) and (column 9, lines 58-64, see initially collimating the x-ray source to correct for a predicted thermal drift of the x-ray beam prior to an initial scan; scanning the object during an initial scan using the initially collimated x-ray source and adjusting the collimation during the initial scan using a predicted dynamic movement error profile of the x-ray).

     In regards to claim 19, Toth and Schmidt, in particular Toth doesn’t explicitly teach: 
the motion analyzer is further configured to convert the solid model of the machine into the simulation of the machine.
However, Hamm teaches such use: (p. 4, claim 7, see the second device transmits data of the models that are set up by the second device, to the first device, which then generates an updated model based on the data of the control or drive models, which is in turn used to have the simulator repeat a mechanical simulation).
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.


     In regards to claim 20, Toth and Schmidt, in particular Toth doesn’t explicitly teach: 
to configure the industrial controller system at least based on the motion profile comprises configuring the industrial controller system at least based on friction and inertia determined from the solid model.
However, Hamm teaches such use: (p. 1, [0005], see accordingly, an understanding of the mechanical properties of the production machine, which are gained based on the mechanical model and a subsequent simulation, can be used in such system in the early stages for designing the controller and the drive) and (p. 2, [0013] Characteristic properties of the controller and the drive, for example the torque of a motor or its weight, affect the mechanical characteristics of the machine).
Toth, Schmidt and Hamm are analogous art because they are from the same field of endeavor, simulation model controls.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teaching of Toth, Schmidt and Hamm before him or her, to modify the system of Toth and Schmidt, in particular .   

7.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Schmidt in view of Hamm in view of Magoon in view of Tenney et al., US Patent No. 6,944,584 (hereinafter Tenney).
In regards to claims 1 and 8 the rejections above are incorporated respectively.
     In regards to claim 2, Toth, Schmidt, Hamm and Magoon, in particular Toth doesn’t explicitly teach:
the solid model comprises motion data of a three-dimensional virtual model of the machine implemented in software.
However, Tenney teaches such use: (column 2, lines 17-41, see the inventive control and simulation development software allows users to produce application software that fully integrates both device control and three-dimensional (3-D) simulation into a single program. The control and simulation development software allows users to write device control programs and immediately simulate, test and debug the program in a 3-D virtual environment. After the device control program has been fully tested in simulation, the same program can be used to control actual devices).  
Toth, Schmidt, Hamm, Magoon and Tenney are analogous art because they are from the same field of endeavor, simulation model controls.


     In regards to claim 9, Toth, Schmidt, Hamm and Magoon, in particular Toth doesn’t explicitly teach:
the solid model comprises motion data of a three-dimensional virtual model of the machine implemented in software.
However, Tenney teaches such use: (column 2, lines 17-41, see the inventive control and simulation development software allows users to produce application software that fully integrates both device control and three-dimensional (3-D) simulation into a single program. The control and simulation development software allows users to write device control programs and immediately simulate, test and debug the program in a 3-D virtual environment. After the device control program has been fully tested in simulation, the same program can be used to control actual devices).  
Toth, Schmidt, Hamm, Magoon and Tenney are analogous art because they are from the same field of endeavor, simulation model controls.
.      
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Haas           US20140214382   Teaches composite simulation modeling and analysis.

Rompaey    US8543367           Teaches simulation with dynamic run-time accuracy
                                                  adjustment.  
 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193